DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container” must be shown or the feature(s) canceled from the claim(s).  NOTE that fig. 1 is the only figure that includes the container 2 and it does not show how the outer peripheral flange 20 extending circumferentially around the entire inner circumference of the top of the container. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the added limitation of “said outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container” is not described in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claims 1,11,19, the added limitation of “the entire inner circumference” and “the top of said container” lack prior antecedent basis.
	All other claims depending on one or more of the above rejected claims are also rejected the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,11-12,19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brandstatter (US 20100077661 A1).
 	For claim 1, Brandstatter discloses an apparatus for hydroponic plant growth, said apparatus comprising: 
a container (2) for water, 
a removable lid (11,13,16) for said container, said lid having an opened central portion and an outer peripheral flange, said outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container (see the examiner’s illustration below which shows the outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container; noting that the claimed limitation does not state the topmost of the container, thus, “the top” can be any area of the container that is not the bottommost of the container), 
an apertured holder (1) for a plant mounted to or formed with the lid and extending downwardly from the open central portion of the lid, and 
 a water level monitor (17) operatively associated with said flange of said removable lid for monitoring the water level in said container when said lid is placed atop the container, said water level monitor being fixedly attached to the flange of said lid and conjointly movable with said lid.  

    PNG
    media_image1.png
    603
    747
    media_image1.png
    Greyscale

For claim 2, Brandstatter discloses the apparatus as claimed in claim 1, and further discloses wherein said lid includes mounting elements (16) for said water level monitor.  
For claim 11, Brandstatter discloses a removable lid for a plant container for hydroponic plant growth, said lid having an open central portion (9) and an outer peripheral flange (8,11,13,16), said outer peripheral flange adapted to extend circumferentially around the entire inner circumference of the top of said container when said lid is placed atop said plant container (see the examiner’s illustration above which shows the outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container; noting that the claimed limitation does not state the topmost of the container, thus, “the top” can be any area of the container that is not the bottommost of the container), said lid comprising a water level monitor (17) for monitoring the level of water in the container (2) when the lid is placed atop the container, said water level monitor fixedly mounted to the flange of said lid and conjointly movable with said lid.  
For claim 12, Brandstatter discloses the lid as claimed in claim 11, and further discloses wherein, said lid includes integrally formed mounting elements for said water level monitor (as shown in figs. 2-3).  
For c13laim 19, Brandstatter disclose a method of hydroponic plant growth, said method including the steps of: providing a water container (2) and an apertured holder (1) for a plant arranged so that a plant in the holder is received in water in the container, providing a removable lid (11,13,16) for the container having an outer peripheral flange portion and an open central portion, and affixing the apertured holder to the lid so that it extends downwardly through the central opening of the lid; arranging said outer peripheral flange to extend circumferentially around the entire inner circumference of the top of said water container when said lid is placed atop said water container (see the examiner’s illustration above which shows the outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container; noting that the claimed limitation does not state the topmost of the container, thus, “the top” can be any area of the container that is not the bottommost of the container),
fixedly mounting a water level monitor (17) to the flange of the lid such that the water level monitor is conjointly movable with the lid; and arranging the water level monitor such that it is received in the container for measuring the level of water in the container when the lid is placed atop the container.  
For claim 20, Brandstatter discloses the method as claimed in claim 19, further including the step of: arranging the water level monitor on said lid such that it is in direct fluid communication with water in the container (as shown in figs. 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (as above) in view of Baumann (US 4270309 A).
For claim 3, Brandstatter discloses the apparatus as claimed in claim 2, and further discloses wherein said mounting elements include an upper mounting element (upper part of ref. 24 as shown in figs. 2,3) extending upwardly from a top surface of said flange of said lid, and a lower mounting element (lower part of ref. 24 as shown in fig. 2 to which the tube 18 attaches to as stated in para. 0025) extending downwardly from a bottom surface of said flange of said lid.  However, Brandstatter is silent about the lower mounting element being a separate lower mounting element. 
 Bauman teaches an apparatus for hydroponic plant growth comprising an upper mounting element (fig. 4 near refs. 23,27) extending upwardly from a top surface of a flange of a lid (23), and a separate lower mounting element (fig. 4 near refs. 23,27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a separate lower mounting element as taught by Bauman in the apparatus of Brandstatter, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (in order to provide further support or anchor mounting downwardly so as to better hold the water level monitor).   Nerwin v. Erlichman, 168 USPQ 177,179. 
For claim 4, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 3, and further teaches wherein said upper and lower mounting elements are tubular in shape, each of said mounting elements defining an opening therein (as shown in figs. 2-3 of Brandstatter and fig. 4 of Bauman).  
For c10laim 5, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 4, and further teaches wherein the openings in said upper and lower mounting elements are in axial alignment with each other and in axial alignment with an opening in said flange (as shown in figs. 2-3 of Brandstatter and fig. 4 of Bauman).  
For claim 6, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 5, and further teaches wherein said water level monitor includes a first upper tube (21 of Brandstatter) fixedly attached to the upper mounting element, and a second lower tube (18 of Brandstatter) fixedly attached to the lower mounting element (as modified by Bauman).  
For claim 7, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 6, and further teaches wherein said second lower tube has an opened bottom which is in fluid communication with water in the container when the lid is placed atop the container (as shown in fig. 2 of Brandstatter).  
For claim 8, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 7, and further teaches wherein said water level monitor includes a rod (20 of Brandstatter) received in said aligned openings in said upper and lower mounting elements and in said flange, said rod being movable between said first upper tube and said second lower tube in dependence upon the level of water in said container when the lid is mounted atop the container.  
For claim 9, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 7, and further teaches wherein said first upper tube is transparent (para. 0025 of Brandstatter), and a water level indicator (tip of rod indicating water level with markings 22 of Brandstatter) is attached to the top of said rod and movable with said rod inside of the first upper tube.  
For c11laim 10, Brandstatter as modified by Bauman teaches the apparatus as claimed in claim 7, and further teaches wherein a buoyant element (19 of Brandstatter) is attached to the bottom of said rod, and movable inside of the second lower tube in dependence upon the water level in said container.  
For claim 13, Brandstatter teaches the lid as claimed in claim 12, and further teaches wherein said mounting elements include an upper mounting element (upper part of ref. 24 as shown in figs. 2,3 of Brandstatter) extending upwardly from a top surface of said flange of said lid, and a lower mounting element (lower part of ref. 24 as shown in fig. 2 of Brandstatter to which the tube 18 attaches to as stated in para. 0025) extending downwardly from a bottom surface of said flange of said lid.  However, Brandstatter is silent about the lower mounting element being a separate lower mounting element. 
 Bauman teaches an apparatus for hydroponic plant growth comprising an upper mounting element (fig. 4 near refs. 23,27) extending upwardly from a top surface of a flange of a lid (23), and a separate lower mounting element (fig. 4 near refs. 23,27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a separate lower mounting element as taught by Bauman in the apparatus of Brandstatter, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (in order to provide further support or anchor mounting downwardly so as to better hold the water level monitor).   Nerwin v. Erlichman, 168 USPQ 177,179. 

For claim 14, Brandstatter as modified by Bauman teaches the lid as claimed in claim 13, and further teaches wherein said upper and lower mounting elements are tubular in shape, each of said mounting elements defining an opening therein (as shown in figs. 2-3 of Brandstatter and fig. 4 of Bauman).  
For c12laim 15, Brandstatter as modified by Bauman teaches the lid as claimed in claim 14, and further teaches wherein the openings in said upper and lower mounting elements are axially aligned with each other and axially aligned with an opening in said flange (as shown in figs. 2-3 of Brandstatter and fig. 4 of Bauman).  
For claim 16, Brandstatter as modified by Bauman teaches the lid as claimed in claim 15, and further teaches wherein said water level monitor includes a first upper tube (21 of Brandstatter) fixedly attached to the upper mounting element, and a second lower tube (18 of Brandstatter) fixedly attached to the lower mounting element.  
For claim 17, Brandstatter as modified by Bauman teaches the lid as claimed in claim 16, and further teaches wherein said second lower tube has an opened bottom which is in fluid communication with water in the container when the lid is placed atop the container (as shown in fig. 2 of Brandstatter).  
For claim 18, Brandstatter as modified by Bauman teaches the lid as claimed in claim 17, and further teaches wherein said water level monitor includes a rod (20 of Brandstatter) received in said axially aligned openings in said upper and lower mounting elements and in said flange, said rod having a water level indicator (tip of rod indicating water level with markings 22 of Brandstatter) attached to the top thereof and a buoyant element (19 of Brandstatter) attached to the bottom thereof, said rod being movable between said first and second tubes in dependence upon the level of water in said container when the lid is mounted atop the container.  
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant argued the following:
On the contrary, the lid disclosed by Brandstatter does not disclose any outer peripheral flange. It discloses only a tab 13 extending inwardly from the top of the container, which fails to extend around the entire inner surface of the top of the container.

	As stated in the above rejection, the examiner’s illustration shows the outer peripheral flange extending circumferentially around the entire inner circumference of the top of said container.  In addition, noting that the claimed limitation does not state the topmost of the container, thus, “the top” can be any area of the container that is not the bottommost of the container. Furthermore, it is noted that applicant appears to consider only ref. 13 as the lid, while the Office action clearly stated the whole assembly 11,13,16. 
On the contrary the tab 13 of the lid disclosed by Brandstatter falls to teach an open central portion. (See Figure 1 of the Brandstatter drawings). 

	It is noted that applicant appears to consider only ref. 13 as the lid, while the Office action clearly stated the whole assembly 11,13,16. As shown in fig. 3 of Brandstatter, the open central portion is where ref. 9 is pointing at. 
On the contrary, the Brandstatter disclosure is directed to a plant container for plant growth in soil (See paragraph [0030] of the Brandstatter Specification). It fails to teach or suggest the method of independent claim 19 or the apparatus of independent claims 1 and 11 which are directed to hydroponic plant growth since it discloses only an automatic watering pot for soil. 

Para. 0030 of Brandstatter did not limit to just soil or Earth because it clearly states “suitable granulate”, which is not soil. In addition, this paragraph also stated “substrate” which can cover hydroponic medium and not necessarily limited to soil. The paragraph stated Earth for merely one example of the substrate and not limited soil. Furthermore, while the preamble is given patentable weight, the body of the claim has to also breathe life into the preamble (see MPEP 2111.02). While claim 19 states “a method of hydroponic plant growth”, nothing in the body of the claim breathe life into hydroponic growing ONLY. The body of the claim merely claimed, in summary, a container with a lid that functionally hold a plant. Nothing to indicate that it is strictly for hydroponic. Thus, there is no reason why one of ordinary skill in the art can just grow hydroponic plants in Brandstatter’s container because Brandstatter clearly stated that not only Earth or soil can be chosen as the substrate but other granular or the like.
Dependent claim 7 expressly recites that the second lower tube has an opened bottom which is in fluid communication with water in the container when the lid is placed atop the container, while the Brandstatter publication discloses that a cap 23 is attached to the bottom of the lower tube (See Figure 3 of the Brandstatter drawing, and paragraph [0025] of the Brandstatter Specification).

	The examiner has designated ref. 18 as the lower tube, which ref. 18 has opened top and bottom that are in fluid communication with the water in the container. Cap 23 is a separate element from the tube 18 and is attached to the bottom OPEN end of tube 18. In addition, even considering cap 23 as part of tube 18, cap 23 is a water-permeable cap as stated in para. 0025, which means that it is open so as to allow water to be in fluid communication with the bottom of tube 18. 
Dependent claims 3 and 13 now expressly recite that the upper and lower mounting elements (32, 34) as illustrated by Figures 1-3 of applicant's drawings are separate mounting elements, while the Brandstatter publication discloses only a single mounting element 16 for both the upper and lower tubes.

 	Claims 3 & 13 are now rejected with Bauman, thus, applicant’s argument against Brandstattter is mooted. Bauman teaches the upper and lower mounting elements as shown in fig. 4 as being separate elements because the upper element protrudes upwardly from cover 23 and the lower element protrudes downwardly from cover 23. These mounting elements are shown near refs. 23,27 in fig. 4 of Bauman. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a separate lower mounting element as taught by Bauman in the apparatus of Brandstatter, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (in order to provide further support or anchor mounting downwardly so as to better hold the water level monitor).   Nerwin v. Erlichman, 168 USPQ 177,179.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643